[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#167)
After hearing held on third-party defendant's motion for summary judgment, the court finds:
(1) Third-party plaintiff is not barred from seeking indemnification from third-party defendant based on their contractual agreement. A.A. Equipment, Inc. v. Farmoil, Inc.,31 Conn. Sup. 322, 324 (1974). Whether terms of such agreement, examined in the context of the circumstances and occurrence, support recovery raises factual questions, especially as to intent of the parties. Leonard Concrete Pipe Co. v. C.W. Blakeslee 
Sons, Inc., 178 Conn. 594, 598 (1979).
(2) Issues of control of the situs of injury and proximate cause necessarily involve questions of fact; Wright v. Coe 
Anderson Inc., 156 Conn. 145, 150-51 (1968); which impact on rights and obligations of the parties. See Section 52-572K, Connecticut General Statutes.
It is not the court's function to decide material issues of fact, such as above described. Nolan v. Borkowski, 206 Conn. 495,500 (1988). Summary adjudication is inappropriate in the face of such issues, and, accordingly, the motion is denied.
So ordered. CT Page 2513
GAFFNEY, J.